Effective enforcement of judgments in the EU: the transparency of debtors' assets (short presentation)
The next item is a short presentation of the report by Mrs Gill, on behalf of the Committee on Legal Affairs, on the effective enforcement of judgments in the European Union: the transparency of debtors' assets (2008/2233)(INI)).
rapporteur. - Mr President, behind the Commission consultative paper on debtors' assets is the concern that late payment and non-payment of debts jeopardise the interests of businesses and consumers. This is particularly the case when the creditor and the enforcement authorities have no information about the debtor's whereabouts or his or her assets. The problem can be resolved where the debtor has assets in the EU and it is possible to trace them and bring legal proceedings.
The Commission, in its report, suggested drawing up a manual of national enforcement laws and practices and highlighted the possibility of increasing access to population registers. It also raised questions on whether enforcement authorities should be given better access to social security and tax registers. The proposal suggested that the cooperation between public enforcement bodies might be improved and, lastly, it put forward the idea of a European assets declaration, which would oblige debtors to disclose all their assets in the European judicial area, possibly backed by sanctions.
My report, as voted by the committee, suggested that creditors would benefit from the introduction of a simpler, more flexible procedure, effective throughout the EU, to obtain an order to disclose information about assets which may then be made the subject of a judgement. Such measures could take the form of an interim payment order, giving the creditor immediate payment pending resolution of the underlying dispute. The report also calls for a study into how the present national systems work, with a comparison between common-law countries, such as Britain, and other European jurisdictions, and how existing arrangements could be improved. It also highlights the need to consider areas in which further cooperation with Member States could have a positive effect and how the proposals will work alongside existing data protection and human rights legislation.
We have endeavoured to shape the report along these lines and the compromises arrived at by the committee have already ironed out some of the discrepancies between Member States' legal systems. Many of the additions we have made are designed to make the proposal more transparent and easier to use for the creditor.
It will therefore be imperative to ensure that the proposed manual of national enforcement laws and practices is kept updated and that the information is provided in easy-to-use format and that it should be written in an accessible language. It will also be crucial for the initiative to act in tandem with - rather than replacing the work of - national courts. This will require the legislation to be restricted only to cross-border cases. By bearing this caveat in mind, the enforcement of this legislation will made to work efficiently and proactively.
Overall the report will do much to help small businesses and enterprising individuals to overcome a significant obstacle to their success because they lack the resources of large enterprises to track down debtors and bring legal action against them. Small businesses are affected disproportionately by people defaulting on payments. If companies are thereby discouraged from trading abroad, this represents a real threat to the very functioning of the common market. It will be vital to protect the activities of small businesses at this difficult time because SMEs make up a large proportion of our economy.
I would like to thank the Legal Affairs Committee secretariat and to praise the excellent support they have given me on this report. Thanks must also go to colleagues from other groups who have made very constructive suggestions.
What is key, I believe, is for this legislation to be brought forward as soon as possible. I call on the Commission to act on Parliament's recommendations with urgency. Much of the good work that the Member States have been doing in responding to the market downturn has to be focused for large-scale enterprises.
Member of the Commission. - Mr President, I am very pleased to have this opportunity to discuss Parliament's concerns regarding the issue of debt recovery abroad. I would also like to thank Ms Gill for the report.
What is at stake? Both Parliament and the Commission agree that the problems of cross-border debt recovery may constitute a serious obstacle to the free circulation of payment orders within the European Union and may impede access to justice. Furthermore, this is key for the survival of small businesses in the current economic climate.
Against this background and in accordance with the principles of subsidiarity and proportionality, what should be the Community objectives? The European Union has an impressive set of legal measures to ensure access to justice in cross-border cases and to facilitate the free circulation of civil and commercial decisions within the Union.
However, there is no doubt - as stated in the Hague programme on mutual recognition adopted by the European Council - that it would in fact be much easier to enforce judgments within the European Union if it were possible to obtain accurate information on debtors' financial positions.
The Commission published a green paper on the transparency of debtors' assets in March 2008, and all the replies - including a summary - can now be accessed by consulting the public web site.
Most of the respondents agreed with the need for measures at Community level to increase the transparency of debtors' assets, though views differ as to what can be done in practice.
I am grateful to Parliament for presenting such a detailed response to the green paper. The report is rather sceptical of the ideas put forward in the green paper, believing that the main problem is that of recalcitrant debtors who are unscrupulous.
The report is also very concerned about the data-protection/privacy issues related to obtaining information about people's financial situation. The Commission is also committed to protecting privacy and the personal data of citizens.
The report instead calls for the adoption of national directories of foreign lawyers working in other Member States as a way to help creditors and suggests a Community provisional measure.
I would like to inform Parliament that improving the practical enforcement of judgments will be a high priority of the Commission in the future Stockholm programme in the area of justice, freedom and security for the period 2010-2014 that the Commission will present in 2009.
However, the Commission has not yet programmed any specific legislative measure in terms of follow-up to its green paper.
Finally, in the light of the first results of the consultation, the Commission believes that this proposal - that is, to draw up a manual of national enforcement laws, to increase access to commercial and public registers, to improve cooperation between enforcement authorities and to create a compulsory assets declaration by the debtor - will go some way towards fulfilling our objectives.
In this respect, of course, careful consideration will be given by the Commission to Parliament's resolution on the different issues incorporated in this report.
The item is closed.
The vote will take place on Wednesday 22 April 2009.